Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a hook for selectively connecting with a support structure defining a plurality of apertures, the hook comprising: a first end opposite a second end defining a longitudinal direction therebetween; a first side opposite a second side defining a transverse direction therebetween that is orthogonal to the longitudinal direction; a top opposite a bottom defining a vertical direction therebetween that is orthogonal to the longitudinal direction and the transverse direction; a first bar having a length oriented in the vertical direction, and the first bar including an upper wall offset parallel to a lower wall, and a front wall extending vertically downward from a forward end of the upper wall, and a convexly curved wall connected to a lower end of the front wall curving approximately ninety degrees from the lower end of the front wall to the lower wall, and the first bar including a rear wall; a connecting bar rigidly connected to the rear wall of the first bar and extending outwardly therefrom in the longitudinal direction towards the second end and offset closer to the upper wall on the first bar than the lower wall of the first bar, and the connecting bar including a convexly curved upper wall curving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631